Title: To George Washington from Reuben Wilkinson, 30 April 1789
From: Wilkinson, Reuben
To: Washington, George



Sir
New york the 30th of April 1789

Having had the honor of being annually appointed Collector of the Port of Savannah for two years by a very respectable majority of the Legislature of the State of Georgia—
my desire of continuing in that situation induces me to trouble you on the subject of my reappointment; this trouble has been rendered necessary in as much as the Constitution of the United States has taken that power out of the State Legislature, and placed it in the President who by and with the advice of the Senate are to appoint revenue Officers. Therefore as a Candidate for the Office of Collector of the Port of Savannah I beg you to make the nomination in my favor; that you may be enabled to do this with the greater degree of Propriety I refer to the Senators from Georgia to assertain my conduct in that Office—trusting if you find it agreeable you will comply with my request and confer in addition to the many oblga[tions] which in common with my other fellow Citizens I am under to your goodness, a favor that will ever be greatfully remembered, assureing

you at the same that no exertion on my part shall be wanting to discharge my duty with promptitude fidelity and punctuallity. I am Sir respectfully your Honors Obt Hble Sert

R. Wilkinson

